Case: 21-10149     Document: 00516064392         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 21, 2021
                                  No. 21-10149                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Coreno-Garay,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-265-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Coreno-Garay appeals his sentence for illegally reentering the
   United States after removal. See 8 U.S.C. § 1326(a), (b)(1). He contends
   that the district court erred in sentencing him under § 1326(b)(1)—
   specifically by imposing a supervised release term of more than one year—


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10149       Document: 00516064392           Page: 2    Date Filed: 10/21/2021




                                      No. 21-10149


   because the fact of his prior felony conviction was neither pleaded in the
   information nor found by a jury beyond a reasonable doubt. Coreno-Garay
   concedes that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), and he raises it only to preserve the issue for
   further review.     The Government moves for summary affirmance or,
   alternatively, for an extension of time to file a merits brief.
          Almendarez-Torres forecloses relief on Coreno-Garay’s claim of
   sentencing error.     Accordingly, the motion for summary affirmance is
   GRANTED, and the judgment is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The Government’s
   alternative motion for an extension of time is DENIED as moot.




                                           2